DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, drawn to a power supply device, in the reply filed on 1/4/2022 is acknowledged.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 13 and 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  "a main surface of that is opposite the battery stack body" in line 3 should read "a main surface which is opposite the battery stack body".
Claim 6 is objected to because of the following informalities: “elonged” in line 2 should read “elongated”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Watanabe et al. (JP 2006/185815 A).
Regarding claim 1, Watanabe teaches a power supply device 1A comprising: 
a battery stack body 10 that includes a plurality of secondary battery cells 11 that are stacked; 
a pair of end plates 15 disposed on both end surfaces of the battery stack body, respectively; 

wherein each of the binding bars 26 and 27 includes engaging steps 26a and 27a that are opposite the pair of end plates 15, respectively, and each of the engaging steps 26a and 27a extends in a direction intersecting with a stack direction of the battery stack body 10 (The locking parts 26a and 27a meet the claimed engaging steps because as locking components, they each engage with and are shown to be opposite the pair of endplates because they are located on opposite sides of the respective end plates. The parts 26a and 27a can be considered to extend in a direction intersecting with the stack direction, which is the direction perpendicular to, i.e. intersecting, the plane of the endplates, since parts 26a and 27a extend away from the stack and then back towards the stack in the plane of the endplates; since parts 26a and 27a.), 
and each of the pair of end plates 15 includes engaging protrusions 15a that are opposite the binding bars 26 and 27, respectively, and the engaging protrusions 15a engage with the engaging steps 26a and 27a (figs. 1 and 2; paragraphs [Abstract], [0039]-[0040], [0046], [0047]).
Regarding claim 12, Watanabe teaches the power supply device 1A according to claim 1, wherein the power supply device is used to drive a vehicle (“Fig. 3 is a block diagram of an automobile using a battery system including the battery pack shown in fig. 1... the automobile 100 includes not only an electric vehicle using only an electric motor such as a motor driven by a current supplied from the battery unit 102 as a drive source, but also a so-called hybrid car”, [0056]).
Additionally, the examiner notes that “used to drive a vehicle” is intended use language and that the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0151309 A1).
Regarding claim 1, Park teaches a power supply device (“The battery module may be used as a power source”, [0004]), comprising: 
a battery stack body 10 that includes a plurality of secondary battery cells 1 that are stacked (“the battery module of the include a battery unit 10 including a plurality of batteries 1”, [0034]; fig. 1 shows that the battery cells 1 are stacked); 
a pair of end plates 50 disposed on both end surfaces of the battery stack body 10, respectively (“a pair of end plates 50 facing each other an installed on both end portions of the battery unit 10”, [0034], fig. 1); 
and binding bars 40 that are disposed on side surfaces of the battery stack body 10, respectively, and bind the pair of end plates 50 (“The restrainers 40 may fix the pair of end plates 50”, [0034], where restraining corresponds to binding; fig. 1 shows the bars 40 disposed on side surfaces of the battery stack body 10; the restrainers 40 with their reinforcing wedge bars 120 are collectively considered to meet the claimed binding bars, since wedge bars 120 are attached to restrainers 40 to strengthen their binding function), 

and each of the engaging steps extends in a direction intersecting with a stack direction of the battery stack body (fig. 3B shows that the V-shaped portion of plate 40 points in a horizontal direction with respect to the figure, and that this horizontal direction intersects with the stack direction of the battery stack body, which extends in a vertical direction with respect to the figure), 
and an end plates 50 includes engaging protrusions that are opposite the binding bars 40, respectively, and the engaging protrusions engage with the engaging steps (V-shaped portions of end plates 50 with a protruding point and a corresponding recession 52 that faces the binding bars 40 and engages with the V-shaped step portion of plate 40, figs. 3-5).
	Park does not teach that each of the binding bars 40 includes multiple engaging steps and that both end plates 50 include engaging protrusions as discussed above. However, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified coupling structure A, shown in figs. 1-2, by adding another wedge bar 120 as in coupling structure B, shown in figs. 1 and 3. This modification would add a second engaging step to each of the binding bars, and the added steps would have predictably similar positions and functions to the original steps, i.e. pinning the binding bar against the end plate to connect them. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 2, modified Park teaches the power supply device according to claim 1, 
wherein each of the binding bars 40 includes a pair of reinforcing members 120 that are disposed on a binding bar main surface opposite the battery stack body 10 (figs. 3-5 show member 120 as part of coupling structure B, where the member 120 appears to reinforce the coupling structure B and is positioned on the large surface of the binding bar 40 which is facing away from the battery stack body 10, i.e. opposite the body 10; Park as modified in claim 1 to replace coupling structure A with another coupling structure B would have a pair of member 120 per binding bar), 
and the pair of reinforcing members 120 protrude toward the mating end plates 50, and respectively include the engaging steps that engage with the engaging protrusions (figs. 3-5 show that member 120 has a wedge protruding toward the end plate which engages with the V-shaped portion of the end-plate; “a wedge bar 120 may push and deform the restrainer 40 into the wedge-shaped recess 52”, [0037]).
Regarding claim 4, modified Park teaches the power supply device according to claim 2, wherein fixing structures 121 and 122 that screw the binding bars 40 to the end plates 50 are arranged at connection structures B between the engaging steps and the engaging protrusions (coupling structures B where the engaging steps and the engaging protrusions connect the binding bars 40 and the end 
Regarding claim 5, modified Park teaches the power supply device according to claim 2, 
wherein binding bar fixing bolts 121 are inserted through the reinforcing members 120 to fix the end plates 50 on a side surface of each of the binding bars 40 (figs. 3-5 show bolts 121 inserted through members 120 and fixing the end plates 50 against a side surface of binding bars 40), 
wherein each of the binding bars 40 includes a plurality of binding bar bolt holes 42, the binding bar bolt holes 42 are used to insert the binding bar fixing bolts 121 into the engaging steps, and the binding bar bolt holes 42 are arranged in the direction intersecting with the stack direction of the battery stack body 10 (figs. 3A and 5A show a plurality of bolt holes 42 on binding bar 40, which guide the bolts 121 into the engaging steps as indicated by the dashed lines, and the holes 42 are arranged along an edge of the bar 40 which is perpendicular to the direction of the battery stack), 
and each of the end plates includes a plurality of end plate bolt holes, the end plate bolt holes are used to insert the binding bar fixing bolts into the engaging protrusions, and the end plate bolt holes are arranged in the direction intersecting with the stack direction of the battery stack body (figs. 3A and 5A show a plurality bolt holes located in the end plate 50, which guide the bolts 121 through the engaging protrusion, and these end plate holes are arranged along and edge of the end plate 50 which is perpendicular to the direction of the battery stack).
Regarding claim 6, modified Park teaches the power supply device according to claim 5, wherein the binding bar bolt holes 42 are formed as elongated circular shaped holes that are long in the stack direction of the battery stack body (figs. 3A and 5A show holes 42 with circular ends and elongated in the battery stack direction).
Regarding claim 8, modified Park teaches the power supply device according to claim 5, wherein each of the reinforcing members 120 includes a reinforcing member recess, and an inner wall of the 
Regarding claim 9, modified Park teaches the power supply device according to claim 8, wherein in a state where the engaging protrusions are inserted in the engaging steps, gaps are formed on both sides of a portion where the engaging steps are in contact with the mating engaging protrusions (fig. 4 shows an embodiment in which the binding bar, 40a, is shorter compared to the end plate 50 and reinforcing member 120; the engaging steps and engaging protrusions contact each other at the end portion of bar 40a, with gaps between the end plate 50 and member 120 formed on both sides of the end of bar 40a).
Regarding claim 10, modified Park teaches the power supply device according to claim 1, wherein edges of each of the binding bars 40 are not bent and a cross section of each of the edges does not have an L shape (figs. 1 and 3-5 show that the edge of binding bar 40 projects straight outward from coupling portion B and is not bent in an L shape around the end of the battery stack).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0151309 A1) as applied to claims 1 and 2 above, and further in view of Watanabe et al. (JP 2006/185815 A).
Regarding claim 3, modified Park teaches the power supply device according to claim 2, 
wherein each of the binding bars includes a plate and a pair of blocks (bar 40 is plate-shaped and reinforcing members 120 are bock-shaped, and each bar 40 and adjacent blocks 120 may be considered collectively as the binding bar, figs. 1, 3-5), 
and each of the pair of blocks has a dimension in the direction intersecting with the stack direction of the battery stack body that is larger than a dimension of the plate in the direction 
and the pair of blocks are the pair of reinforcing members 120, and the pair of blocks 120 and the plate 40 are integrally formed (figs. 1, 3B, 4, and 5B show the assembled module where the blocks 120 are connected with plates 40 to form an integral binding bar).
Park does not teach that the plate 40 and blocks 120 of the binding bars are metal. 
Watanabe teaches the power supply device of claim 1, as discussed above, in which the binding bars are made of metal. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the plate and blocks of the binding bar of Park by making them from metal as taught by Watanabe since metal has suitable strength for this application (“As the bracket 26, 27 it is preferable to use a material having excellent strength such as metal so as to stably support the battery assembly 10”, [0046], where the bracket 26, 27 corresponds to the binding bar).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0151309 A1), further in view of Hiroaki et al. (JP 2017/054866 A).
Regarding claim 7, modified Park teaches the power supply device according to claim 5. 
Park as modified thus far does not teach that the binding bar fixing bolts 121 are stepped bolts that each have a step that corresponds to a thickness of the reinforcing members.
Hiroaki teaches a bolt and nut fastener for a battery fixing bracket, which is related to the binding bar and endplate fixing structure of the claimed invention. Specifically, Hiroaki teaches through bolts B1 with stepped portions that correspond to the thickness of different sections (fig. 3 shows that 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bolts 121 with steps as taught by Hiroaki, specifically with a straight-sided step corresponding to a thickness of the reinforcing members of Park, as well as a second step corresponding to the thickness of the nut. Such a bolt would still have predictably screwed into the nut to fix the binding bar 40, reinforcing member 120, and end plate 50. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0151309 A1) as applied to claim 1 above, and further in view of Ochi et al. (US 2016/0260946 A1).
Regarding claim 11, Park teaches the power supply device according to claim 1, 
Park does not teach that an insulating sheet is interposed between each of the binding bars and the battery stack body.
	Ochi teaches a power supply device similar to the device of claim 1, with a battery stack body 2, end plates 3, and binding bars 4 ([0009], figs. 1-2). Further, Ochi teaches that an insulating sheet 6(6X) interposed between each of the binding bars 6 and the battery stack body 2 (“Further the battery system has film-molded packings 6X each formed from a resin film. The film-molded packings 6X are each disposed between each of the binding bars 4 and the battery stacked block 2”, [0009], where resin is an electrically insulating material; figs. 2, 3, 8 and 9).
KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728